Citation Nr: 0833586	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-00 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee pain.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran had active service from April 1970 to June 1971 
and June 1971 to October 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The Board previously denied both issues on 
appeal in a decision dated in May 2006.  Pursuant to a joint 
motion to remand, the Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision in an Order dated in 
December 2007.  The Court remanded the case to the Board for 
readjudication consistent with the joint motion.  

In March 2006, the Board received additional evidence from 
the veteran that had not been considered by the RO.  As 
explained in the Board's previous decision, the veteran 
waived his right to have the RO consider this evidence.  38 
C.F.R. §§ 19.9, 20.1304(c) (2007).  

In a letter dated January 15, 2008, the Board informed the 
veteran's representative that he had 90 days from that date 
to submit additional evidence before the Board issued a new 
decision in compliance with the Court's Order.  In February 
2008, the Board received correspondence from the veteran's 
representative informing the Board of the veteran's intent to 
submit additional evidence.  The representative explicitly 
waived initial RO consideration of evidence to be submitted.  
In March 2008 and April 2008, the Board received the 
additional evidence.    

In April 2008, the veteran's representative filed a motion 
with the Board requesting additional time to obtain and 
submit evidence.  In June 2008, the Board granted that 
motion.  In September 2008, the veteran's representative 
submitted more evidence directly to the Board.  This evidence 
consisted of documents relating to the qualifications of 
chiropractors generally, and of the veteran's treating 
chiropractor in particular.  The representative did not 
explicitly waive RO consideration of this evidence.  For 
reasons explained more fully below, the Board is reopening 
the veteran's bilateral knee claim and remanding that claim 
for further development.  The Board is also remanding the 
back disability claim.  The RO will have the opportunity to 
consider this evidence in the first instance on remand.  

The issue of entitlement to service connection for bilateral 
knee pain, reopened below, as well as the issue of 
entitlement to service connection for a low back disorder, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
 

FINDINGS OF FACT

1.  By an unappealed rating decision dated in September 1996, 
the RO declined to reopen a previously disallowed claim of 
entitlement to service connection for bilateral knee pain.

2.  Evidence submitted subsequent to the September 1996 RO 
decision is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
bilateral knee pain.   


CONCLUSIONS OF LAW

1.  The September 1996 RO rating decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for bilateral knee 
pain is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  As explained more fully below, the Board is 
reopening the veteran's claim and remanding it for further 
development.  At this time, any lack of notice or assistance 
to the veteran on the part of VA would not be prejudicial and 
the Board will proceed without further discussion of the duty 
to notify and assist.

New and Material Evidence

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2007).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

A review of the claims file reveals that the RO denied the 
veteran's original claim for service connection of bilateral 
knee pain in a June 1996 rating decision.  The RO decided 
that the veteran's complaint of bilateral knee pain in 
service was minimal and considered acute and transitory with 
no evidence of chronic knee problems in service.  In a June 
1996 letter, the RO advised the veteran of the denial of 
service connection and advised him of his procedural and 
appellate rights.  The veteran, however, did not appeal the 
decision and it became final in June 1997.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).  

In a September 1996 rating decision, the RO declined to 
reopen the previously disallowed knee claim on the basis that 
the newly submitted evidence did not show the onset of a 
chronic disability while on active duty that continued to the 
present time.  In a September 1996 letter, the RO advised the 
veteran of the denial of service connection and informed him 
of his appellate rights, but he did not appeal the decision 
and it became final in September 1997.  Id.  In April 2002, 
the RO received the instant claim to reopen. 

Evidence associated with the claims file prior to the RO's 
last final denial of the claim in September 1996 included as 
follows.

Medical records from Dr. S.J. included lab reports and a 
physical examination report, dated in September 1991.  The 
individual named in the records was not the veteran that is 
the claimant in this appeal.   

The service medical records showed that on September 17, 
1972, the veteran fell from a Sheridan tank on his left 
"side."  The examiner reported that the veteran complained 
of pain and swelling in his left knee.  It was also noted 
that the veteran had a history of recurrent swelling of the 
left knee.  A September 18, 1972 record entry noted that an 
x-ray of the left knee was within normal limits.  The veteran 
also now complained of pain in both knees.  A September 29, 
1972 record entry showed that a physical examination revealed 
bruises on both knees.  An October 4, 1972 record entry 
showed that the veteran continued to complain of right knee 
pain from falling off the tank.  The examiner reported that 
the physical examination revealed no apparent physical 
damage.  The examiner noted an impression of muscle strain.  
No further complaints of knee pain were documented in the 
service medical records, including the separation physical 
examination report dated in August 1974.  

A VA discharge summary, dated in November 1995, showed that 
the veteran was admitted for treatment for alcohol 
dependence.  According to the summary, the veteran reported 
having bilateral knee problems present since service.  A 
physical examination revealed no clubbing, cyanosis, or edema 
in the extremities.  The examiner noted that x-rays of the 
knees were unremarkable.  

VA treatment records dated from November 1995 to March 1996 
included a  November 1995 radiograph report noting that the 
veteran's knees were normal and without evidence of fracture, 
dislocation, effusion, or significant arthritic changes.  

Evidence associated with the claims file after the last RO 
final denial in September 1996 included as follows.  

In several statements of record, including those dated in 
April 2002, January 2004, May 2005, June 2005, November 2005, 
and January 2006, as well as testimony presented in July 2005 
at a hearing at the RO, the veteran reiterated that he 
sustained injuries to his knees from the fall from the tank.  
Lay statements from acquaintances and family members-F.J., 
E.W., J.S., and D.B.-reflected that the veteran had reported 
sustaining knee injuries during service and that he 
complained of knee pain after service.  

In a sworn affidavit dated in March 2008, the veteran's half 
sister, E.F., explained that when she traveled to Germany 
around 1972, she contacted the veteran with hopes of meeting 
up with him.  E.F. explained that she was unable to meet with 
the veteran at that time because he wrote to her telling her 
that because he sustained injuries when he fell off a tank, 
he needed to be in physical therapy and could not meet her.  

Records from the Social Security Administration, a March 2005 
report from private practice physician Dr. H.W., and VA 
treatment records dated from November 1984 to December 2004, 
showed no clinical findings of a bilateral knee disorder.  
The December 2004 VA examination report showed that on 
physical examination, the veteran's range of motion of the 
knees was normal.  

The Board finds that the evidence submitted after the 
September 1996 RO denial includes new and material evidence.  
The lay statements from the veteran's acquaintances and 
family members provide additional information regarding the 
circumstances of the veteran's in-service injury to his 
knees.  The evidence is neither cumulative nor redundant of 
evidence of record at the time of the last final RO denial.  
The evidence also relates to the unestablished facts 
necessary to substantiate the claim; namely that he sustained 
a knee injury resulting in a current disability.  As such, 
the newly submitted evidence raises a reasonable possibility 
of substantiating the claim for service connection of 
bilateral knee pain.  Accordingly, the claim is reopened.  


ORDER
	
New and material evidence having been received, the claim of 
entitlement to service connection for bilateral knee pain, is 
reopened.


REMAND

The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007), see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of that disability; 
establishes that the veteran suffered an event, injury, or 
disease in service or that certain diseases manifested during 
an applicable presumptive period; and indicates that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service.  
38 C.F.R. § 3.159(c)(4) (2007).  Whether a veteran's claim 
that he suffered an event, injury, or disease in service is 
credible is a determination that the Board must make.  
McLendon, 20 Vet. App. at 82.      

Based on the Court's joint motion, the Board must remand this 
case for additional development.  Here, the evidence shows 
that the requirements triggering the duty to provide an 
examination for the veteran's bilateral knee claim have been 
met.  As explained above in the Board's decision reopening 
the bilateral knee claim, the in-service injury to the knees 
is well documented.  Moreover, the veteran has asserted that 
he has a current bilateral knee disability.  The in-service 
injury, along with the lay evidence of a current disability, 
warrants an examination.

Regarding the veteran's low back claim, the veteran has 
submitted numerous statements throughout the course of this 
appeal wherein he asserted that he had a current back 
disability as a result of injuring himself after falling off 
a Sheridan tank in September 1972.  In one such statement, 
received in April 2002, the veteran recalled having pain in 
his left side and both knees, and that he was coughing up 
blood after the fall.  In other correspondence, the veteran 
alleged that the height of the tank from which he fell was 
twelve feet and six inches; the veteran submitted diagrams 
and specifications of a Sheridan tank supporting this.  In a 
letter to his Congressman, dated in April 2005, the veteran 
alleged that nobody could fall that distance without 
sustaining some sort of injury.  The veteran cited his 
medical records, which documented pain in his side after the 
fall, as evidence that he may have had hidden injuries from 
the fall.  

The service medical records showed that on September 17, 
1972, the veteran fell from a Sheridan tank and landed on his 
left "side."  The examiner reported that the veteran was 
bruised but had no sharp pain, and that the veteran 
complained of pain and swelling in his left knee.  Another 
entry of that date revealed that the veteran presented with 
pain in the left side and was coughing up blood.  

The veteran was provided with a VA examination in December 
2004.  In a report of that examination, Dr. R.S. concluded 
that the veteran's degenerative disc disease and facet 
arthropathy in the lumbar spine were less likely as not 
caused by, or a result of the fall from the tank in 1972.  
Dr. R.S. reasoned that the service medical records failed to 
document either complaints of low back pain or treatment for 
low back pain during service.  Dr. R.S. also noted that the 
veteran had had numerous jobs over the years, which required 
moderately heavy lifting, bending, or stooping.  Dr. R.S. 
also noted the history of a low back injury in a motor 
vehicle accident in 1976.  Regarding this accident, Dr. R.S. 
stated that it was apparently relatively severe, given that 
the veteran sustained a fracture of his clavicle.  

The veteran and his representative have offered a number of 
disagreements with the December 2004 report and the findings 
included therein.  For example, in a statement received in 
January 2006, the veteran alleged that Dr. R.S. did not cite 
an electromyograph (EMG) study showing chronic left 
multilevel radiculopathy in his report.  This study, 
according to the veteran, would demonstrate that his current 
disability was related to the fall.  The veteran also alleged 
that the doctor failed to consider an MRI report pertinent to 
his claim.  The Board observes that an EMG report dated in 
September 2002, and an MRI report dated in February 1996, are 
in the claims file.  

The veteran also argued that Dr. R.S. based his opinion on 
misinformation concerning the motor vehicle accident.  
Specifically, the veteran argued that the motor vehicle 
accident occurred in 1977 rather than in 1976 and that the 
injury was confined to his collarbone.  The veteran submitted 
a billing statement from Bear Lake Memorial Hospital-which 
he repeatedly referred to as a radiology report-as evidence 
to support his contentions.  
 
In a letter dated in September 2008, the veteran's 
representative alleged several deficiencies with the December 
2004 VA examination report.  One of these deficiencies was 
that the VA examiner did not note a service medical record 
dated in August 1974.  In that chronological record of 
medical care, the examiner noted that the veteran presented 
with complaints of headaches that had existed for several 
months.  The examiner referred the veteran for a neurological 
evaluation.  There is evidence in the service medical records 
showing that a neurological evaluation had been conducted.  
The veteran's representative argued that such an evaluation 
"would have identified the precise type of problem he now 
suffers from his back."

The Board finds that in order to comply with the Court's 
remand, the veteran must be provided with a new examination.  
The VA examiner did not comment on the EMG study or MRI 
report.  The VA examiner also did not explain why he 
concluded that the veteran injured his low back in the 1977 
automobile accident.  On remand, the agency of original 
jurisdiction (AOJ) should be provide the veteran with an 
examination and obtain a nexus opinion taking into 
consideration the pertinent evidence and lay statements in 
support of this claim.    

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VA medical 
examination for the purpose of determining 
whether the veteran has a disability 
manifested by bilateral knee pain.  The 
examiner should provide an opinion, to the 
extent medically possible, as to whether 
any knee disability found on examination 
is more likely than not (i.e., probably 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
causally or etiologically related to the 
veteran's military activity.  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination. 

2.  Provide the veteran with a VA medical 
examination for the purpose of determining 
the nature and etiology of any low back 
disabilities.  Upon determining the 
appropriate diagnoses, the examiner should 
provide an opinion, to the extent medically 
possible, as to whether any of the low back 
disorders found on examination are more 
likely than not (i.e., probably greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), causally or etiologically 
related to the veteran's injury from 
falling off of a tank.  The examiner should 
review the entire claims file and is 
specifically directed to the September 2002 
EMG consultation (signed October 2002); MRI 
reports, dated in February 1996 and October 
2002; the veteran's service medical 
records, including a chronological record 
of medical care dated in August 1974 
reflecting complaints of headaches; and the 
billing statement from Bear Lake Memorial 
Hospital, showing a diagnosis of "Car 
Accident-Fx. Lt. clavicle" upon admission.    

The examiner is advised to consider all of 
the evidence in the claims file in 
conjunction with the veteran's statements 
concerning his initial in-service injury 
and current low back pain. 

3.  Thereafter, the veteran's claims of 
entitlement to service connection for a 
bilateral knee disorder and a low back 
disorder should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



